J-S38014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DEREK MATTHEW KREIDER                      :
                                               :
                       Appellant               :   No. 1957 MDA 2019


      Appeal from the Judgment of Sentence Entered September 13, 2019,
                 in the Court of Common Pleas of York County,
             Criminal Division at No(s): CP-67-CR-0006098-2018.

BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED NOVEMBER 17, 2020

        Derek Matthew Kreider appeals from the judgment of sentence imposed

following his conviction of flight to avoid apprehension, trial, or punishment. 1

We affirm.

        On August 26, 2018, state troopers were in possession of a warrant

issued for Kreider’s arrest. The trial court summarized the evidence adduced

at trial regarding Kreider’s conduct when state troopers attempted to execute

the arrest warrant.

        Four troopers were dispatched due to the warrant indicating that
        [Kreider] has violent tendencies and that he is a flight risk. As the
        troopers approached the residence, the homeowner, Ms. [Amber]
        Batka, exited the residence and informed them that [Kreider] had
        gone down to the basement, which caused two of the troopers to
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   See 18 Pa.C.S.A. § 5126(a).
J-S38014-20


     run to the back of the house. Finding no one in the basement, the
     troopers scanned the backyard and observed no one. A cut
     portion of the backyard led to a creek and then thick grass and
     [a] four[-]foot fence. Trooper Wildermuth and a Trooper Matthew
     Kabacinski divided and crossed the creek at opposite ends.
     Thereafter, Trooper Wildermuth heard Trooper Kabacinski giving
     verbal commands and, upon his approach, Trooper Wildermuth
     observed that Trooper Kabacinski had deployed his Taser.
     Trooper Kabacinski then vaulted the fence and took [Kreider] into
     custody. Trooper Wildermuth indicated that if someone had been
     standing up having a cigarette behind the fence[,] then they would
     have been observed when the officers scanned the backyard and
     that no one was observed smoking a cigarette. Moreover, no odor
     of cigarette nor any cigarette butts were observed.

     [Ms.] Batka testified that [Kreider] was her former paramour. Ms.
     Batka told the jury that [Kreider] contacted her on a Friday
     afternoon and, having nowhere to stay, requested that he be
     allowed to shower, eat, and sleep before turning himself in on the
     following Monday. [Kreider’s] mother had texted Ms. Batka
     [indicating that she informed the authorities of Kreider’s location
     and that troopers were en route to arrest him]; but Ms. Batka
     indicated that she did not receive this communication until after
     [Kreider] had departed with police. [Kreider], however, had used
     Ms. Batka’ s phone on the morning in question. The morning of
     [Kreider’s] arrest, Ms. Batka and [Kreider] were arguing as a
     result of Ms. Batka’ s desire for [Kreider] to immediately follow
     through with his plan to proceed to his mother’s house in
     anticipation of turning himself in and [Kreider’s] preference to
     delay. Ms. Batka indicated that she then encountered the police
     on the way to her car immediately after she had left the company
     of [Kreider] in the kitchen.

     Barbara Hess testified that she is [Kreider’s] Mother. Ms. Hess
     saw her son on the Friday, August 24, when he was in a “sad
     shape” and when he “couldn’t hardly walk.” Ms. Hess formed an
     intention to call the police so that she could be assured that
     [Kreider] would be alive while safe in custody. On August 26,
     2018, Ms. Hess informed the police of [Kreider’s] location. Ms.
     Hess communicated to Ms. Batka that Ms. Hess had informed on
     her son.

     Trooper Matthew Kabacinski was called and he testified that, on
     August 26, 2018, he responded to [Batka’s residence] in New

                                    -2-
J-S38014-20


     Freedom following a mother’s phone call that her son, for whom a
     warrant was outstanding, was located at the residence. The
     warrant indicated violent tendencies, possible drug and alcohol
     abuse, and an escape risk, which caused four troopers to respond
     to the residence. In accordance with Trooper Wildermuth’s
     testimony, Trooper Kabacinski indicated that Ms. Batka exited the
     residence upon the troopers’ approach and indicated that
     [Kreider] had gone down into the basement.               Troopers
     Kabacisnski and . . . Wildermuth then proceeded to the rear
     entrance of the house. The basement was searched and then
     Trooper Kabacinski and Trooper Wildermuth split up and
     canvassed the back yard towards the creek. Trooper Kabacinski
     followed fresh footprints until he observed movement behind the
     fence. [Kreider] was then located crouching behind the fence in
     “kind of an aggressive manner, kind of like a spider.” [Kreider]
     defied commands to get down on the ground and, instead,
     [Kreider] stood up and would have been easily visible had he been
     standing up previously. From the warrant[,] the trooper knew
     what type of person he was dealing with and based upon
     [Kreider’s] actions, the trooper indicated he did not wish to take
     actions that would put him at a disadvantage. Despite warnings
     for [Kreider] to get on the ground or be [tased], [Kreider]
     proceeded to step towards the officer in an aggressive manner,
     which caused [Kreider] to be tased. Following his arrest [Kreider]
     requested his vaping apparatus and the trooper did not recall
     [Kreider] possessing any cigarettes.

     [Kreider] testified that he had intended to turn himself in on
     Monday. [Kreider] further testified that, on the morning of the
     arrest, he had an argument with Ms. Batka, which caused
     [Kreider] to leave the residence to smoke a cigarette. [Kreider]
     indicated that he sat by the creek.

Trial Court Opinion, 3/17/20 at unnumbered 2-3 (citations to the record

omitted).




                                   -3-
J-S38014-20


       Following this incident, police charged Kreider with flight to avoid

apprehension, trial, or punishment.2 The matter proceeded to a jury trial in

July 2019. At trial, the Commonwealth moved to exclude any reference to the

fact that Kreider was tased before he was arrested. The defense objected on

the basis that the tasing evidence was crucial to the defense theory that

Kreider resisted arrest because he did not know that he was being pursued,

and that he was not fleeing because he was tased in his chest. The trial court

agreed with the defense, and ruled that the tasing evidence was admissible.

Subsequently, the defense moved to exclude any reference to the fact that

the arrest warrant indicated that Kreider had “violent tendencies.” The trial

court ruled that this information was admissible, as it explained the course of

conduct taken by the troopers, and why a trooper tased Kreider. At the close

of evidence, the jury began its deliberations.    While deliberating, the jury

presented the following question to the trial court: “[w]hat are the elements

of the crime? Flight? Concealment? Lastly, does it matter as long as he was

avoiding arrest?” N.T., 7/17/19, at 250. The trial court provided the jury with



____________________________________________


2 Section 5126 defines this crime as follows: “[a] person who willfully conceals
himself or moves or travels within or outside this Commonwealth with the
intent to avoid apprehension, trial or punishment commits a felony of the third
degree when the crime which he has been charged with or has been convicted
of is a felony and commits a misdemeanor of the second degree when the
crime which he has been charged with or has been convicted of is a
misdemeanor. 18 Pa.C.S.A. § 5126(a). Here, pursuant to the arrest warrant,
Kreider had been charged with a felony. Additionally, the Commonwealth and
the defense stipulated that Kreider was convicted of a felony.

                                           -4-
J-S38014-20


a copy of the charge, and told the jury that the question of whether flight or

concealment mattered so long as the defendant was attempting to avoid

arrest was uniquely the province of the jury to decide. Id. at 252. The jury

returned the same day with a verdict of guilty. Id. at 254.

        On September 13, 2019, the trial court sentenced Kreider to serve two

to four years in prison. Kreider filed a post-sentence motion which the trial

court denied. Kreider filed a timely notice of appeal. Both Kreider and the

trial court complied with Pa.R.A.P. 1925.

        Kreider raises one issue for our review: “Did the trial court abuse its

discretion in allowing testimony that an arrest warrant for Derek Kreider

indicated he had ‘violent tendencies’ where this had no bearing on any matter

at issue and served only to prejudice Kreider in a close case?” Kreider’s Brief

at 4.

        Our standard of review concerning the admissibility of evidence at trial

is well-settled:

              The admission of evidence is solely within the discretion of
        the trial court, and a trial court’s evidentiary rulings will be
        reversed on appeal only upon an abuse of that discretion. An
        abuse of discretion will not be found based on a mere error of
        judgment, but rather occurs where the court has reached a
        conclusion that overrides or misapplies the law, or where the
        judgment exercised is manifestly unreasonable, or the result of
        partiality, prejudice, bias or ill-will.

Commonwealth v. Woodard, 129 A.3d 480, 494 (Pa. 2015).

        Under our Rules of Evidence, “[r]elevance is the threshold for

admissibility of evidence.” Commonwealth v. Tyson, 119 A.3d 353, 358

                                      -5-
J-S38014-20


(Pa. Super. 2015); see also Pa.R.E. 402. “Evidence is relevant if it has any

tendency to make a fact more or less probable than it would be without the

evidence[,] and the fact is of consequence in determining the action.” Pa.R.E.

401; see also Tyson, 119 A.3d at 358 (stating that “[e]vidence is relevant if

it logically tends to establish a material fact in the case, tends to make a fact

at issue more or less probable or supports a reasonable inference or

presumption regarding a material fact.”). “Evidence that is not relevant is not

admissible.”   Pa.R.E. 402.   In addition, “[t]he court may exclude relevant

evidence if its probative value is outweighed by a danger of one or more of

the following: unfair prejudice, confusing the issues, misleading the jury,

undue delay, wasting time, or needlessly presenting cumulative evidence.”

Pa.R.E. 403.

      Pa.R.E. 404(b) prohibits the admission of prior crimes, wrongs, or acts

“to prove a person’s character in order to show that on a particular occasion

the person acted in accordance with the character.”          Pa.R.E. 404(b)(1).

However, such evidence may be admissible for other purposes, “such as

proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.”        Pa.R.E. 404(b)(2); see also

Commonwealth v. Drumheller, 808 A.2d 893, 905 (Pa. 2002) (holding that

courts will allow evidence of prior bad acts where the distinct crime or bad act

was part of a chain or sequence of events which formed the history of the case

and was part of its natural development).      In a criminal case, this type of


                                      -6-
J-S38014-20


evidence is admissible only if the probative value of the evidence outweighs

its potential for unfair prejudice. Pa.R.E. 404(b)(2).

      Harmless error exists if the Commonwealth proves either: (1) the error

did not prejudice the defendant or the prejudice was de minimis; (2) the

erroneously admitted evidence was merely cumulative of other untainted

evidence which was substantially similar to the erroneously admitted

evidence; or (3) the properly admitted and uncontradicted evidence of guilt

was so overwhelming and the prejudicial effect of the error was so insignificant

by comparison that the error could not have contributed to the verdict.

Commonwealth v. Fulton, 179 A.3d 475, 493 (Pa. 2018); see also

Commonwealth v. Green, 162 A.3d 509, 519 (Pa. Super. 2017) (en banc)

(holding that not all errors at trial entitle an appellant to a new trial, and the

harmless error doctrine reflects the reality that an accused is entitled to a fair

trial, not a perfect trial).

      Kreider contends that the officer’s testimony that the arrest warrant

indicated that he had “violent tendencies” was irrelevant and extremely

prejudicial. According to Kreider, the fact that the arrest warrant indicated he

had “violent tendencies” did not make any matter at issue in the case any

more or less probable.         Kreider faults the trial court’s reasoning that the

“violent tendencies” evidence was relevant to show why the trooper tased

him, and claims that the troopers’ states of mind had no bearing on the

question of whether Kreider was guilty of flight to avoid apprehension, trial,


                                         -7-
J-S38014-20


or punishment. Kreider argues that the tasing evidence was relevant to show

that Kreider was unaware that the officers were pursuing him, and reinforced

the defense theory that he resisted because he did not understand why he

was being arrested and did not intend to evade them.

      Kreider also contends that, even if the challenged evidence had some

probative value, any such value was outweighed by its prejudicial nature.

According to Kreider, “[t]he admission of this evidence meant that, instead of

viewing Kreider as a harmless drug addict who was trying to turn his life

around, the jury saw him as a dangerous criminal.” Kreider’s Brief at 20.

      Finally, Kreider argues that the trial court erred in concluding that any

error in admitting the “violent tendencies” evidence was harmless because the

evidence against Kreider was overwhelming and there was only a fleeting

reference to violent tendencies.   Kreider claims that the evidence was not

overwhelming because the Commonwealth and the defense presented

conflicting versions of events, with the officers suggesting that Kreider had

fled specifically to avoid them, while Kreider said he had merely gone outside

to clear his head after an argument. Kreider further argues that the fact that

the jury asked questions about the elements of the crime showed that they

hesitated to convict him, even with the “violent tendencies” evidence. Thus,

he claims that the error cannot be considered harmless beyond a reasonable

doubt.




                                     -8-
J-S38014-20


     The trial court considered Kreider’s issue and determined that it lacked

merit. It reasoned:

           Here, the ultimate issue was whether [Kreider] was
     attempting to avoid capture; however, [Kreider’s] actions formed
     the circumstantial basis upon which he was convicted. The
     defense made a tactical, and likely appropriate, decision to inquire
     into why [Kreider] was tased in his chest. Thus, it was necessary
     to show why [troopers] showed up in force and why the [troopers]
     interacted with [Kreider] in the manner they did and how [Kreider]
     responded.     It was therefore important to elicit Trooper
     Kabacinski’s state of mind in producing his Taser. Per the warrant,
     Trooper Kabcinski’s state of mind included that [Kreider] has
     violent tendencies. The violent tendencies language from the
     warrant simply formed part of the history and natural
     development of the facts in this case. This [c]ourt cannot fathom
     how an overmastering prejudice would result from the
     introduction of the language of the arrest warrant where the
     defense turned, in part, upon the tasing of [Kreider] and the
     Commonwealths’ need to respond.

                                ****

            [E]ven if the admission of the objected-to language from the
     arrest warrant was in error, the error was harmless. . . . The jury
     heard that there was a possibility that [Kreider] was aware, from
     his [m]other’s text message, that the police were en route to
     arrest him. Just as the troopers arrived, [Kreider] proceeded to
     the basement. Ms. Batka had testified that she encountered police
     immediately after departing [Kreider’s] company. The troopers
     testified to having run around the home to search the basement.
     Nonetheless, [Kreider] was already across the backyard, beyond
     a small creek, over a fence, and hidden in some overgrowth. The
     circumstantial evidence clearly demonstrated that [Kreider]
     willfully concealed himself or moved within the Commonwealth to
     avoid apprehension. See 18 Pa.C.S.[A.] § 5126(a). It is the
     properly admitted and uncontradicted temporal evidence that
     makes the Commonwealth’s case so overwhelming. There was
     simply no time for [Kreider’s] story to have been true. Couple this
     with [Kreider’s] aggressive demeanor when he was confronted by
     the troopers and [Kreider’s] guilt is manifest. If there is any
     prejudicial effect of the warrant describing [Kreider] as having
     violent tendencies, that effect was insignificant by comparison.

                                    -9-
J-S38014-20


      And any prejudice was further blunted by [Kreider’s] own actions
      in confronting the first trooper in an aggressive fashion that
      required the usage of a Taser to overcome.

Trial Court Opinion, 3/17/20, at unnumbered 4-5 (emphasis in original).

      We discern no abuse of discretion by the trial court in reaching its

evidentiary ruling. Here, the Commonwealth sought to exclude from the jury

any evidence that Kreider was tased prior to his arrest. Kreider, however,

advocated for the admission of Taser evidence, claiming that it was relevant

to his defensive theory at trial. Kreider argued to the jury that the reason he

resisted arrest and hence, was tased by a trooper, was because Kreider did

not understand that he was the subject of an arrest warrant or that he was

being pursued by police. Thus, Kreider directly placed at issue in the trial the

question of why he was tased. Having created the issue, Kreider cannot claim

that the Commonwealth’s counter-argument as to why Kreider was tased was

wholly irrelevant. See Tyson, 119 A.3d at 358 (stating that “[e]vidence is

relevant if it logically . . . tends to make a fact at issue more or less probable”).

      Moreover, as the trial court noted, the evidence that the warrant

informed the troopers that Kreider had “violent tendencies” helped to explain

the troopers’ states of mind in approaching Kreider, the reasons for their

particular interactions with Kreider, and especially the decision to use a Taser

when Kreider stepped aggressively toward a trooper. See Drumheller, 808

A.2d at 905 (holding that courts will allow evidence of prior bad acts where




                                       - 10 -
J-S38014-20


the distinct crime or bad act was part of a chain or sequence of events which

formed the history of the case and was part of its natural development).

     Finally, we agree with the trial court that even if its evidentiary ruling

could be viewed as an abuse of discretion, it was harmless. As noted above,

an error is harmless if the properly admitted and uncontradicted evidence of

guilt was so overwhelming and the prejudicial effect of the error was so

insignificant by comparison that the error could not have contributed to the

verdict. See Fulton, 179 A.3d at 493. As explained by the trial court, the

evidence of Kreider’s flight to avoid apprehension by the troopers was

overwhelming. The jury was presented with uncontradicted evidence that, in

the brief span of time it took for Ms. Batka to walk from her kitchen to her

driveway, where she informed the troopers that Kreider had gone down to the

basement, Kreider “was already across the backyard, beyond a small creek,

over a fence, and hidden in some overgrowth” in such a manner that he could

not be viewed by anyone in Ms. Batka’s backyard, including the troopers who

had run to the back of the residence. See Trial Court Opinion, 3/17/20, at

unnumbered 5. The jury was also provided with evidence that Kreider was

aware that state troopers were en route to Ms. Batka’s residence before they

arrived, and that he did not want to turn himself in to authorities until the

following day. Based on this evidence, the jury could have concluded that,

upon receiving notification that authorities were en route to Ms. Batka’s

residence, Kreider formed an intention to avoid apprehension on that evening,


                                   - 11 -
J-S38014-20


and acted in a manner consistent with his intent to evade arrest by the

troopers when they arrived at Ms. Batka’s residence.

      Finally, any prejudicial effect of the trial court’s evidentiary ruling was

so insignificant by comparison that the error could not have contributed to the

verdict. See Fulton, 179 A.3d at 493. During the course of the two-day trial,

each trooper made a single, brief reference to the fact that the warrant

indicated that Kreider had “violent tendencies.” Indeed, Kreider acknowledges

that the jury heard of the “violent tendencies” reference on only two

occasions, and that it was not “a constant refrain at trial.” See Kreider’s Brief

at 17, 22. The jury was not instructed that the elements of the crime charged

included violence or violent tendencies. Moreover, the questions posed by the

jurors indicate that their focus during their deliberations was on elements that

had nothing to do with violence (i.e., flight, concealment, and avoiding

apprehension). Thus, we agree with the trial court’s determination that any

error posed by the court’s evidentiary ruling was so insignificant that it could

not have contributed to the verdict. Accordingly, we affirm Kreider’s judgment

of sentence.




                                     - 12 -
J-S38014-20


     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                 - 13 -